Citation Nr: 1117537	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-18 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered on August 15, 2008, and August 26, 2008.  


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 decision by the above Department of Veterans Affairs Medical Center (VAMC).

FINDINGS OF FACT

1.  The Veteran received treatment at a private facility, Caddoes Emergency Physicians, on August 15, 2008, and August 26, 2008, for a non-service-connected disability.

2.  The Veteran did not file a claim for payment or reimbursement for care rendered at the private facility within 90 days of his discharge from emergency treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred on August 25, 2008, and August 26, 2008 at Caddoes Emergency Physicians have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this Veteran's claim.  Nonetheless, we do note that a letter was sent to the Veteran in April 2009 that described VA's duty to assist him in obtaining records from federal agencies and other records, as well as his responsibility to submit required information.  In addition, the June 2009 Statement of the Case (SOC) included the laws and regulations pertaining to entitlement to payment or reimbursement for medical expenses incurred at a non-VA facility.  The appellant was given an opportunity to submit additional evidence after issuance of the June 2009 SOC, and, in fact, submitted a lengthy statement of his contentions along with his VA Form 9.  Moreover, he has not identified any additional pertinent evidence which should have been obtained.  

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Payment/Reimbursement

A.  Applicable Law

There are two sections of the United States Code under which a veteran may receive payment or reimbursement of private medical/hospital expenses which were not pre-approved by VA authorized personnel. 

First, under 38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2010), , as implemented by 38 C.F.R. § 17.120 (2010), such payment or reimbursement is available where - 

(a) The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4)  for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

As to the above criteria, the Court of Appeals for Veterans Claims has held that, given the use by Congress of the conjunctive "and," "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997).

Second, under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010), , as implemented by and 38 C.F.R. §§ 17.1000-1003 (2010), enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177, 113 Stat. 1553 (1999) (effective from May 29, 2000), to be entitled to the payment for emergency care, the evidence must meet all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the date that he was discharged from the facility that furnished the emergency treatment.  38 C.F.R. § 17.1004(d).

With regard to questions of payment for expenses which have not been pre-authorized, whether a "medical emergency" exists is a medical question best answered by a physician.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Facts and Analysis

The record shows that the Veteran, who does not have any service-connected disabilities, was treated at Caddoes Emergency Physicians (Caddoes), a non-VA facility, on August 15, 2008, and August 26, 2008.  There are no medical records of treatment associated with treatment at that facility.  

The Veteran had 90 days after August 15, 2008, and August 26, 2008, or until November 13, 2008, and November 24, 2008, respectively, within which to submit a claim of entitlement to payment or reimbursement for treatment received at Caddoes.  

VA received ancillary invoices from Caddoes for the above dates of service on April 17, 2009, and did not receive any communication from Caddoes or the Veteran prior to that date.  Thus, the claim was denied on the basis that a claim for payment or reimbursement was not received within the time specified in the pertinent VA regulations, discussed above.  38 C.F.R. § 17.1004(d).  

The Board first notes that the Veteran does not meet the criteria for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, because he was not treated for a service-connected condition and he did not have a total (100 percent) service-connected disability rating.  In fact, at the time of treatment, he did not have any service-connected disabilities.  

With further regard to the above regulation at 38 C.F.R. § 17.120, the Board is aware that its authorizing statute, 38 U.S.C.A. § 1728 was amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Public Law No. 110-387, § 402, 122 Stat. 4110 (2008), which in pertinent part added a new 38 U.S.C.A. § 1728(c):  "In this section, the term "emergency treatment" has the same meaning given such term in section 1725(f)(1) of this title."  That amendment has not yet been incorporated into the regulation.  In any event, it does not affect the disposition herein, because, as noted above, the lack of a service-connected disability in this case rules out application of 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120. 

Public Law No. 110-387 also expanded one of the criteria which defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.

In addition to the foregoing, the Board finds that the criteria for payment or reimbursement under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 have not been met for the treatment rendered to him on August 15 and 26, 2008.   As above, the 2008 legislative change has not yet been incorporated into the regulation, but, in light of the evidentiary record, as discussed below, it does not affect the disposition herein, because no amendment of the time limit for filing a claim for payment or reimbursement was made.

The law is clear that a claimant must submit a request for payment or reimbursement under 38 U.S.C.A. § 1725 must file a claim within 90 days of the date he was discharged from emergency treatment.  38 C.F.R. §§ 17.1004(d).  In this case, VA did not receive a claim for payment or reimbursement until April 17, 2009, well beyond the 90-day period within which the Veteran had to notify VA that he wished to file a claim for payment.    

The Board is sympathetic to the Veteran's contentions, articulated thoroughly in his substantive appeal on VA Form 9, regarding the hospital staff having sent invoices to the wrong address, and telling him upon inquiry that they cannot find any record of a timely submission to another VA facility.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis where contrary to law.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board cannot grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1002 and 17.1004.  Because the Veteran failed to timely file a claim under 38 C.F.R. § 17.1004(d), the Board must deny the claim.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized private medical expenses incurred at a non-VA medical facility, for services rendered on August 15, 2008, and August 26, 2008, is denied.  



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


